OPINION
PER CURIAM.
This is an appeal from judgments of sentence entered upon jury verdicts finding appellant guilty of second degree murder, possession of an instrument of crime, criminal conspiracy, and robbery.* The possession, conspiracy, and robbery convictions were appealed to the Superior Court, which subsequently certified those appeals to this Court.
Appellant raises the following contentions:
(1) That certain remarks made by the prosecutor during closing argument were so inflammatory as to warrant the grant of a new trial.
(2) That the trial court erred in denying appellant’s motion for a mistrial following an objection to a leading question posed by the prosecutor on re-direct examination of a prosecution witness;
(3) That appellant’s belated discovery of a prior inconsistent written statement by a prosecution witness was prejudicial and resulted in an unfair trial;
*504(4) That appellant's confession should have been suppressed;
(5) That the trial court erred in allowing appellant’s confession containing references to police photographs of co-defendants to be read into the record.
We have considered these contentions and find them to be without merit.
Judgments of sentence affirmed.

 This Court’s jurisdiction over the murder conviction is based upon section 202(1) of the Appellate Court Jurisdiction Act of 1970. 17 P.S. § 211.202(1) (Supp. 1978-79).